DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Summary
The preliminary amendment filed on March 02, 2022 have been acknowledged Claims1-48 have been canceled and new claims 49-67 have been filed.
Claims 49-67 are pending and considered. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2022, 01/19/2022 and 12/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
However, one of the document listed on IDS on o4/08/2022 as 20140272014 to Baric et al. with publication date as Sept. 18, 2014 was not found in error. There is not such reference found in the file.  Please double check the reference submitted if everything is correctly filed in the IDS form. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The term “derived” in claims 50-51 is a relative term which renders the claim indefinite. The term “derived” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please amend claims in order to overcome rejection.
Regarding claims 50, , the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 59 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. In the instant, the step or composition cited as optional is confusing and indefinite, which fails to point out what is included or excluded by the claim language.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 55 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 55 cites that the claimed CP1 protein of claim 49 is from 80-100% to the claimed SEQ ID NO. 1 or SEQ ID NO: 3. However, claim 49 cites that the VP1 comprises mutation of SEQ ID NO: 1.  Therefore, it the sequence of VP1 cited in claim 49 set forth in SEQ ID NO: 1 is mutated, how the VP1 protein already muted from the SEQ ID NO: 1 comprises 100& identity to the SEQ ID NO: 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in an independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 49-52, 54, 56-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, applicants do not have possession for any other amino acid substitutive mutations  except the substitutive mutations at a position corresponding to amino acid 39 of norovirus VP1 protein GII.4/2012 (SEQ ID NO:1), and the amino substitution is to valine, isoleucine, leucine or methionine; the modified norovirus VP1 protein comprises an amino acid substitution at a position corresponding to amino acid 80 of norovirus VP1 protein GII.4/2012 (SEQ ID NO:1), and the amino substitution is to serine, asparagine, cysteine or threonine; the modified norovirus VP1 protein comprises an amino acid substitution at a position corresponding to amino acid 53 of norovirus VP1 protein GII.4/2012 (SEQ ID NO:1), and the amino substitution is to isoleucine, leucine, valine, alanine or methionine; the modified norovirus VP1 protein comprises an amino acid substitution at a position corresponding to amino acid 333 of norovirus VP1 protein GII.4/2012 SEQ ID NO:1), and the amino substitution is to valine, isoleucine or leucine; or the modified norovirus VP1 protein comprises an amino acid substitution at a position corresponding to amino acid 368 of norovirus VP1 protein GII.4/2012 SEQ ID NO:1), and the amino substitution is to glutamate, asparagine or aspartate.
The claims are drawn to a genus of VP1 mutants at the positions  corresponding to 39, 53, 80,annnd 333 and/or 368 of norovirus VP1 set forth in the sequence corresponding to SEQ ID NO: 1. 
It is well known that there are 24 naturally occurring amino acid residues. The specification does not describe that any or all 23 other amino acids can be used for the substitutive mutation to the originally amino acid at each of the positions cited above  , i.e. 39, 53, 80,annnd 333 and/or 368 of norovirus VP1.  
MPEP  § 2163.02 states,  "[a] n objective standard for determining compliance with the written description requirement is “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’  ".  The courts have decided: The purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.
The invention is, for purposes of the "written description" inquiry, whatever is now claimed. See   Vas-Cathy, Inc. v. Mahurkar,  935  F.2d  1555, 1563-64, 19 USPQ2d  1111, 1117 (Federal  Circuit,  1991).  Furthermore, the written description provision of 35   USC   § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is  part of the  invention and reference to a potential method  for  isolating  it.  See Fiers v.  Revel, 25   USPQ2d   1601, 1606   (CAFC   1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent   Applications   Under   the   35   U.S.C.   112, paragraph 1,   "'Written   Description” Requirement   (66   FR   1099-1111, January   5, 2001) states, "possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104).
Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of amino acid molecules, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of amino acid sequences. Therefore, one skilled in the art would not recognize that Applicant had possession of the claimed invention at the time the application was filed. There is insufficient support the generic claims as provided by the Interim Written Description Guidelines published in the June 15, 1998 Federal Register at Volume 63, Number 114, pages 32639-32645.
The full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 49-52, 55-58 and 65-67 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO 2017191264 A1 to Rauch et al. 
Rauch et al. teach an invention directed to an artificial nucleic acid and to polypeptides suitable for use in treatment or prophylaxis of an infection with Norovirus or a disorder related to such an infection. In particular, the present invention concerns a Norovirus vaccine. In one embodiment, the artificial nucleic acid molecule according to the invention comprises at least one coding region encoding the Norovirus capsid protein VP1 or VP2. In this context, a reference to a Norovirus capsid protein VP1 equals a reference to a VP1 capsid protein of a Norovirus. Preferably the vaccines and/ or compositions are comprised of predominantly VP1 proteins. Norovirus can be the one selected from Genogroup 11.4 and a Norovirus from Genogroup I.1 or from different genus or species of a Norovirus from Genogroup 11.4. The sequence searches results have indicated that the VP1 polypeptide of the disclosed norovirus has the same amino acid sequence of the claimed SEQ ID NO: 5, 7, 8, and 9, which is at least more than 99% to the claimed SEQ ID NO: 1. In addition, Rauch et al. also teach a vaccine composition also comprising said VP1antigen resented as a polypeptide or Virus like particle with an adjuvant and a method using the same to induce an immune response in a subject (See entire document, e.g. pages 2-6, 92-96 )
Therefore, the cited reference anticipates claims  49-52, 55-58 and 65-67. 
Claims 49-52, 55-58 and 65-67 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO 2014145245 to Baric et al. 
The cited reference discloses an invention drawn to an immunogenic composition or vaccine  made by a chimeric norovirus capsid protein of a norovirus VP1 major capsid protein as backbone comprising a norovirus epitope and/or motif selected from the group consisting of: a) Epitope A; b) Epitope B; c) Epitope C; d) Epitope D; e) Epitope E; f) NERK motif; and g) any combination of (a) through (f) above, wherein the norovirus epitope and/or motif is from a norovirus strain that is different from the norovirus VP 1 major capsid protein backbone, wherein o VP1 is from made from GII.4 strains, particularly including the Sydney/NSW0514/2012/AU, which  has 100% with SEQ ID NO: 1 cited in the current claims (See Summary of the invention, Table 1;
Further, In some embodiments, the compositions of the invention can further comprise one or more than one adjuvant, immunostimulatory cytokine (including, but not limited to, GM/CSF, one or more interleukins, interferon-gamma, hematopoietic factor flt3L, CD40L, B7.1 co-stimulatory molecules and B7.2 co-stimulatory molecules), CpG short nucleotide or motif, an aluminum salt such as aluminum hydroxide gel (alum), SYNTEX adjuvant as well as some pharmaceutical carrier such as ormulation 1 (SAF-1) composed of 5 percent (wt/vol) squalene (DASF, Parsippany, N.J.), 2.5 percent Pluronic, L121 polymer (Aldrich Chemical, Milwaukee), and 0.2 percent polysorbate (Tween 80, Sigma) in phosphate-buffered saline, for example, QS21 3D-MPL & tocopherol in an oil in water emulsion. The cited reference also teaches a method for delivery such as intranasal delivery. Aerosols of liquid particles can be produced by any suitable means, such as with a pressure-driven aerosol nebulizer or an ultrasonic nebulizer, as is known to those of skill in the art. (See pages 22 -28). As described above,  the cited reference anticipates 49-52, 55-58 and 65-67.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648